Title: From George Washington to Major General Robert Howe, 28 May 1780
From: Washington, George
To: Howe, Robert



Dr Sir,
Morris Town May 28th 1780

In consequence of the late incursion of the enemy upon the frontiers of New York, I have determined to march the Brigade of that state to its relief. It will commence its march tomorrow; and will probably arrive at Kings ferry on Wednesday evening—I wish you to have a sufficient number of boats at that place ready to receive the troops on their arrival and convey them with their baggage to Newburgh, where vessels will be prepared to carry them to Albany. Lieutenant Dodge is sent forward to take charge of the boats and make some other arrangements for the progress of the Brigade—I beg you will have this business dispatched, as it is of infinite importance the troops should meet with no delay.
The brigade including officers will consist of about eleven hundred men with their baggage—This will enable you to judge of the number of boats necessary. I am with the greatest regard Your Most Obedient.
